DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6, 9-15 and 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Gaither (2019/0248243) discloses based on amount of solar absorption moving a vehicle to another location meeting optimal solar exposure requirements (Par.80); and Hinderling et al. (2009/0314926) discloses a platform capable of moving to an ideal location and orienting its collectors to achieve optimal exposure to sunrays (Par.36), fail to teach alone or in combination “ tracking a solar-energy generation rate for each mobile computerized recharging station with the remote server; comparing the solar-energy generation rate for each mobile computerized recharging station amongst each other with the remote server in order to identify at least one low solar-energy generation station with a low solar-energy generation rate, wherein the low solar-energy generation station is from the plurality of mobile computerized recharging stations; comparing the location-based weather data to the station location of the low solar-energy generation station with the remote server in order to identify an ideal location for generating solar energy with the low solar-energy generation station; and, physically moving the low solar-energy generation station to the ideal location for generating solar energy”, in combination will all additional cited elements in independent claim 1. Claims 2-3, 5-6, 9-15 and 17-18 depend from Claim 1 and would be allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 2, 2022